                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 JUSTIN EARL ROBINSON,

                        Plaintiff,

        v.                                         Case No. 2:18-cv-71
                                                   Judge James L. Graham
                                                   Magistrate Judge Chelsey M. Vascura
 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.



                            REPORT AND RECOMMENDATION

       Plaintiff, Justin Earl Robinson (“Plaintiff”), brings this action under 42 U.S.C. § 405(g)

for review of a final decision of the Commissioner of Social Security (“Commissioner”) denying

his application for social security disability insurance benefits. This matter is before the Court

on Plaintiff’s Statement of Errors (ECF No. 12), the Commissioner’s Memorandum in

Opposition (ECF No. 18), and the administrative record (ECF No. 9). For the reasons that

follow, the undersigned concludes that substantial evidence supports the ALJ’s decision denying

benefits. Accordingly, it is RECOMMENDED that the Court OVERRULE Plaintiff’s

Statement of Errors and AFFIRM the Commissioner of Social Security’s decision.

                                     I.     BACKGROUND

       Plaintiff filed his application for Title II Social Security Disability Benefits on May 29,

2014, alleging that he had been disabled since May 13, 2014. (R. 314–20, 321–27). On October

27, 2016, following initial administrative denials of Plaintiff’s application, a hearing was held via
videoconference before Administrative Law Judge Anne Shaughnessy (the “ALJ”). (Id. at 132–

61).

         At the hearing, Plaintiff and Vocational Expert Suman Srinivasan (the “VE”) testified,

and Plaintiff’s counsel was given an opportunity “to summarize the record, with regard to the

argument for disability.” (R. 148.) After pointing out recent MRI scans of Plaintiff’s lumbar

spine and his history of decreased range of motion, Plaintiff’s counsel expressly requested that

the ALJ consider Plaintiff’s ankylosing spondylitis under Listing 14.09C (ankylosis of the

dorsolumbar or cervical spine). (Id. at 149–50.)

         On November 29, 2016, the ALJ issued a decision finding that Plaintiff was not disabled

within the meaning of the Social Security Act. (R. 12–24.) At step one of the sequential

evaluation process,1 the ALJ found that Plaintiff had not engaged in substantially gainful activity

during the period from his alleged onset date of May 13, 2014. (Id. at 15.) The ALJ found at

step two that Plaintiff had the severe impairments of ankylosis and degenerative disc disease of



1
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

    1.      Is the claimant engaged in substantial gainful activity?
    2.      Does the claimant suffer from one or more severe impairments?
    3.      Do the claimant’s severe impairments, alone or in combination, meet or equal the
            criteria of an impairment set forth in the Commissioner’s Listing of Impairments, 20
            C.F.R. Subpart P, Appendix 1?
    4.      Considering the claimant’s residual functional capacity, can the claimant perform his
            or her past relevant work?
    5.      Considering the claimant’s age, education, past work experience, and residual
            functional capacity, can the claimant perform other work available in the national
            economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).

                                                   2
the lumbar spine, intermittent explosive disorder, and major depressive disorder. (Id.) The ALJ

noted that “[a]n MRI of the claimant’s lumbar spine revealed multi-level ankylosing with

degenerative changes. More recently, in April 2015, a new MRI of the claimant’s lumbar and

cervical spine continued to show changes consistent with spondyloarthropathy.” (Id.)

       The ALJ concluded at step three that Plaintiff did not, however, have an impairment or

combination of impairments that met or medically equaled one of the listed impairments

described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. 15.) Specifically, the ALJ

considered and rejected Listings 12.04 (affective disorders), 12.08 (personality disorders), and

1.04 (disorders of the spine). (Id. at 15–16.) The ALJ did not, despite Plaintiff’s counsel’s

express request at the hearing, mention Listing 14.09C (ankylosis of the dorsolumbar or cervical

spine) in her decision.

       After setting forth Plaintiff’s residual functional capacity (“RFC”)2, the ALJ relied on the

hearing testimony of a vocational expert to conclude that Plaintiff is capable of making a

successful adjustment to other work that exists in significant numbers in the national economy.

She therefore concluded that Plaintiff was not disabled under the Social Security Act during the

relevant period. (R. 24.) In this action, Plaintiff challenges only the ALJ’s failure to consider

whether Plaintiff’s impairments met or equaled Listing 14.09C. (Pl.’s Statement of Errors 5,

ECF No. 12.)

                               II.     STANDARD OF REVIEW

       When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to




2
 A claimant’s RFC is an assessment of “the most [she] can still do despite [her] limitations.” 20
C.F.R. § 404.1545(a)(1).
                                             3
proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C.

§ 405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)).

       Nevertheless, “if substantial evidence supports the ALJ’s decision, this Court defers to

that finding ‘even if there is substantial evidence in the record that would have supported an

opposite conclusion.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (quoting Key v.

Callahan, 109 F.3d 270, 273 (6th Cir. 1997)). Finally, even if the ALJ’s decision meets the

substantial evidence standard, “a decision of the Commissioner will not be upheld where the

SSA fails to follow its own regulations and where that error prejudices a claimant on the merits

or deprives the claimant of a substantial right.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742,

746 (6th Cir. 2007).

                                        III.    ANALYSIS

       Plaintiff argues that the ALJ’s failure to consider Listing 14.09C requires remand.

(Statement of Errors 9, ECF No. 12.) The Commissioner counters that any error by the ALJ was

harmless, because Plaintiff has not directed the Court to sufficient evidence that his impairments


                                                  4
met or equaled Listing 14.09. (Resp. 9, ECF No. 18.) For the following reasons, the

undersigned agrees with the Commissioner.

       The relevant Social Security regulations require the ALJ to find a claimant disabled if he

meets a listing. 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii); Sullivan v. Zebley, 493 U.S.

521, 532 (1990). But neither the listings nor the Sixth Circuit require the ALJ to “address every

listing” or “to discuss listings that the applicant clearly does not meet.” Sheeks v. Comm’r of

Soc. Sec., 544 F. App’x 639, 641 (6th Cir. 2013). The ALJ should discuss the relevant listing,

however, where the record raises “a substantial question as to whether [the claimant] could

qualify as disabled” under a listing. Abbott v. Sullivan, 905 F.2d 918, 925 (6th Cir. 1990); see

also Sheeks, 544 F. App’x at 641.

       Plaintiff must therefore direct the Court to evidence in the record that raises “a substantial

question” as to whether his impairment met or equaled Listing 14.09C. This Plaintiff has failed

to do. The Sixth Circuit has held that “[a] claimant must do more than point to evidence on

which the ALJ could have based his finding to raise a ‘substantial question’ as to whether he has

satisfied a listing.” Smith-Johnson v. Comm’r of Soc. Sec., 579 F. App’x 426, 432–33 (6th Cir.

2014) (citing Sheeks, 544 F. App’x at 641–42 (finding claimant did not raise a substantial

question as to satisfying the listing for intellectual disability where the ALJ’s finding of

borderline intellectual functioning simply left open the question of whether he meets a listing and

where claimant pointed to only a few pieces of tenuous evidence addressing the listing)).

“Rather, the claimant must point to specific evidence that demonstrates he reasonably could meet

or equal every requirement of the listing.” Id. (citing Sullivan, 493 U.S. at 530 (“For a claimant

to show that his impairment matches a listing, it must meet all of the specified medical criteria.

An impairment that manifests only some of the criteria, no matter how severely, does not

                                                  5
qualify.”) and Reynolds v. Comm’r of Soc. Sec., 424 F. App’x 411, 416 (6th Cir. 2011) (holding

that it was not harmless error for the ALJ to fail to analyze Step Three as to an impairment found

to be severe at Step Two where the claimant put forth evidence that could meet the relevant

listing)). Absent such evidence, the ALJ does not commit reversible error by failing to evaluate

a listing at Step Three. Smith-Johnson, 579 F. App’x at 433.

       Plaintiff has not carried his burden to offer evidence that his impairment meets every

requirement of Listing 14.09C. This listing requires:

       Ankylosing spondylitis or other spondyloarthropathies, with:

           1. Ankylosis (fixation) of the dorsolumbar or cervical spine as shown by
           appropriate medically acceptable imaging and measured on physical
           examination at 45° or more of flexion from the vertical position (zero degrees);
           or

           2. Ankylosis (fixation) of the dorsolumbar or cervical spine as shown by
           appropriate medically acceptable imaging and measured on physical
           examination at 30° or more of flexion (but less than 45°) measured from the
           vertical position (zero degrees), and involvement of two or more organs/body
           systems with one of the organs/body systems involved to at least a moderate
           level of severity.

20 C.F.R. § Pt. 404, Subpt. P, App. 1, § 14.09C. Although Plaintiff points out, and the ALJ

mentioned in her decision, that Plaintiff had medical imaging consistent with ankylosing

spondylitis (R.15), Plaintiff does not point to any evidence in the record that would satisfy the

criteria related to flexion or involvement of organs/body systems. And after these deficiencies

were noted by the Commissioner in the opposition brief, Plaintiff declined to file a reply brief

identifying the required evidence. As a result, because Plaintiff has not raised a substantial

question as to whether his impairments could meet or equal Listing 14.09C, the ALJ’s failure to

consider that listing was harmless.




                                                 6
                                      IV.     DISPOSITION

       In sum, from a review of the record as a whole, the undersigned concludes that

substantial evidence supports the ALJ’s decision denying benefits. Accordingly, it is

RECOMMENDED that the Court OVERRULE Plaintiff’s Statement of Errors and AFFIRM

the Commissioner of Social Security’s decision.

                           V.      PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s). A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                      /s/ Chelsey M. Vascura
                                                      CHELSEY M. VASCURA
                                                      UNITED STATES MAGISTRATE JUDGE



                                                  7
